UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JULIAN OKEAYAINNEH,                                 )
                                                    )
                      Plaintiff,                    )
        v.                                          )      Civil Action No. 20-0244 (CKK)
                                                    )
U.S. DEPARTMENT OF JUSTICE, et al.,                 )
                                                    )
                      Defendants.                   )


                                   MEMORANDUM OPINION1

        Julian Okeayainneh (“plaintiff”) brought this action under the Freedom of Information

Act (“FOIA”), see 5 U.S.C. § 552, against the United States Department of Justice (“DOJ”) to

obtain records maintained by the Federal Bureau of Prisons (“BOP” or “defendant”). On

January 28, 2021, the Court issued a Memorandum Opinion and Order (ECF No. 25) granting in

part and denying in part without prejudice defendant’s Motion to Dismiss or for Summary

Judgment (ECF No. 16).

        The sole unresolved matter pertains to 48 pages of records Unit Manager located in

plaintiff’s hard copy and electronic Inmate Central Files. See White Decl. (ECF No. 16-3), Ex. 4


1
  The Court will grant Plaintiff’s Motion for Leave to File Proposed Judge’s Order and
Response and Memorandum in Opposition to Defendants’ Notice of Filing in Lieu of Renewed
Motion to Dismiss Claim on Mootness Grounds and Attached Exhibits (ECF No. 31), and has
considered it as well as the following documents and all their exhibits/attachments:

    ▪   Motion to Dismiss or for Summary Judgment (ECF No. 16)
    ▪   Notice of Disclosure in Lieu of Renewed Motion for Summary Judgment (ECF No. 27)
    ▪   Motion for Leave to File Proposed Judge's Order and Response and Memorandum in
        Opposition to Notice of Disclosure in Lieu of Renewed Motion to Dismiss Claim on
        Mootness Grounds and Attached Exhibits (ECF No. 29), construed as plaintiff’s amended
        response to defendant’s Notice of Disclosure in Lieu of Renewed Motion for Summary
        Judgment (ECF No. 27)
    ▪   Notice of Disclosure in Lieu of Renewed Motion for Summary Judgment (ECF No. 30)
                                                1
(ECF No. 16-7, FOIA Request Worksheet). These records respond to “Item 2” of FOIA Request

No. 2019-02952 for “[a] copy of All records of Information Ordering Restitution Vacated

received on 5/15/2017 under Criminal Case No 11-CR-87(1) (MJD/JJK).” White Decl., Ex. 2

(ECF No. 16-5 at 2, Freedom of Information Act Request).

        Beaubouef’s search yielded copies of a Judgment in Criminal Case, dated August 3, 2018

(ECF No. 1257) (2 pages), a Memorandum of Law and Order, dated August 1, 2018 (ECF No.

1256) (42 pages), and plaintiff’s SENTRY Sentence Monitoring Computation data, dated March

29, 2019 (4 pages). See Beaubouef Decl. (ECF No. 30-1) ¶ 3; see id., Ex. A (ECF No. 30-2).

BOP has released these 48 pages of records in full. See generally Notice of Disclosure in Lieu of

Renewed Mot. for Summ. J. (ECF No. 27), Ex. A (ECF No. 27-1); Notice of Disclosure in Lieu

of Renewed Mot. for Summ. J (ECF No. 30-2). Nevertheless, plaintiff has insisted that genuine

issues of material fact are in dispute with respect to BOP’s search for responsive records and the

wrongful withholding of the records Beauboeuf located. He is mistaken.

        On review of the parties’ submissions, it is apparent that 44 of the 48 pages of records

Beaubouef located are duplicates of records located by Designation and Sentence Computation

Center Operations Manager Robert C. Jennings in plaintiff’s computation folder and Public

Access to Court Electronic Records (PACER). BOP demonstrates that the Judgment in a

Criminal Case and Memorandum of Law and Order were among the records BOP has released in

full:

           ▪   Judgment in Criminal Case, dated August 3, 2018 (ECF No. 1257) (2
               pages);
           ▪   Memorandum of Law and Order, dated August 1, 2018 (ECF No. 1256)
               (42 pages);
           ▪   Second Amended Judgment in Criminal Case, dated December 23, 2015
               (ECF No. 1158) (7 pages);
           ▪   Amended Judgment, dated August 29, 2013 (ECF No. 1001) (7 pages);
           ▪   Judgment in a Criminal Case, dated August 15, 2012 (7 pages);

                                                 2
           ▪   Order, dated May 10, 2017 (ECF No. 1217) (2 pages)
           ▪   Statement of Reasons (28 pages)2

See White Decl. ¶¶ 13-14, 16, 20.

       Now that BOP has accounted for the 48 pages of records Beaubouef located, there

remains no issue for the Court to resolve. See, e.g., Plunkett v. Dep’t of Justice, 249 F. Supp. 3d

73, 75 (D.D.C. 2017) (“Because the Department has now adequately addressed the Court’s

outstanding concern, and because the [agency] has released all 25 pages of the remaining

records, the Court has no further function to perform under FOIA.”), aff’d sub nom. Plunkett v.

Doe, No. 17-5087, 2018 WL 1388574 (D.C. Cir. Feb. 21, 2018). Accordingly, JUDGMENT

will be entered for defendants. An Order is issued separately.



DATE: June 25, 2021                                  /s/
                                                     COLLEEN KOLLAR KOTELLY
                                                     United States District Judge




2
  Although BOP policy prevented release of plaintiff’s Statement of Reasons in response to his
FOIA request, had the opportunity to review the SOR (28 pages) with his Unit Manager on June
22, 2020. See White Decl. ¶¶ 18-20.
                                                 3